DETAILED ACTION

This Office Action is in response to the communication filed on 12/07/2017.
Claims 1-9, filed on 12/07/2017, are being considered on the merits.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Examiner acknowledges Applicant’s claim to priority benefits of PRO 62/432,558.

Claim Objections

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
For purposes of examination, misnumbered claims 5 - 8 have been renumbered as claim 6 - 9.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3 - 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peev (US 20150039537 A1).
Regarding Claim 1, Peev teaches 
A system for automating data science, comprising: instructions stored in non-transitory computer readable media, that when executed by a processor of the system cause the system to perform Peev ([0018]; "The computer program product may be a computer storage medium readable by a computer system and encoding a computer program that comprises instructions for causing a computer or computing system to perform example process(es). The computer-readable storage medium is a computer-readable memory device. The computer-readable storage medium can for example be implemented via one or more of a volatile computer memory, a non-volatile memory, a hard drive, and a flash drive.")
Peev ([0024]; "According to some embodiments, machine learning algorithms or similar techniques may be employed to detect user actions following presentation of insights (e.g., particular columns being changed or modified, specific insights being kept while others deleted, etc.) and learn from those actions.", [0048]; "Communication media can include therein computer readable instructions, data structures, program modules, or other data. By way of example, and not limitation, communication media includes wired media such as a wired network or direct-wired connection, and wireless media such as acoustic, RF, infrared and other wireless media.")
using analytical workflows on a dataset that can adapt to user inputs and automatically suggest possibilities for further analysis, wherein the steps are iterative. Peev ([0024]; "According to some embodiments, machine learning algorithms or similar techniques may be employed to detect user actions following presentation of insights (e.g., particular columns being changed or modified, specific insights being kept while others deleted, etc.) and learn from those actions. The learning mechanism may then be used to adjust future recognition and insight presentation operations." In this case, machine learning algorithms or similar techniques are being considered to be the same as analytical workflows. The learning mechanism from the reference is being considered as an iterative process.)

Regarding Claim 3, Peev teaches
Peev ([0022]; "Once the locations of the user's data are inferred, various analyses such as statistical, transformational, heuristic, etc. may be applied to the user's data sets to determine insights such as trends, patterns, correlations, comparisons, and similar ones." In this case, querying and analyzing data from related dataset is being considered to be the same as a determining insights from a similar dataset.)
Regarding Claim 4, Peev teaches 
The system for automating data science of claim 1, further comprising: at least one step for displaying analysis to a user at a user interface and suggesting a refinement based on a first analysis output. Peev ([0022]; "Once the locations of the user's data are inferred, various analyses such as statistical, transformational, heuristic, etc. may be applied to the user's data sets to determine insights such as trends, patterns, correlations, comparisons, and similar ones." [0023]; "The insights may then be presented to the user through visualizations such as chart 112 that are selected and configured to highlight the presented insight (e.g., pattern 114)")

Regarding Claim 5, Peev teaches
The system for automating data science of claim 1, further comprising: at least one step for generating analytic context from statistical aggregations and Peev ([0024]; "According to some embodiments, machine learning algorithms or similar techniques may be employed to detect user actions following presentation of insights (e.g., particular columns being changed or modified, specific insights being kept while others deleted, etc.) and learn from those actions.", [0029]; "Upon detection of the data ranges (in other words: user data sets), various capabilities such as semantic zoom may be enabled. Next, the user data sets may be analyzed within the context of the overall data and any user-specific information to determine insights into the data. This level of analysis may include statistical, transformational, heuristic, and similar analyses. Resulting insights may be presented to the user in form of visualizations (e.g., charts) in some embodiments. The suggested charts highlighting discovered insights may be presented as a page under each analyzed sheet. In other embodiments, multiple suggestions (charts) may be presented in a miniaturized form (e.g., sheets 202, 204) and details of the visualization may be displayed upon selection of one of the miniaturized suggestions. [0030] FIG. 3 illustrates presentation of an example chart based data visualization based on automatic recognition and determination of insights into tabular data." Analytic Domain feature space, as stated in the specification: [0087]; "Analytic Domain can be an ontology that AC uses to describe components of a metaspace." In this case, the insights being metadata, this is being considered to be the same as an Analytic Domain feature space.)

Regarding Claim 6, Peev teaches
The system for automating data science of claim 1, further comprising: at least one step for analyzing the Analytic Domain mappings generated in several iterations of permutations of different analytic workflows to generate machine learning models that can be applied to suggest optimal data science tasks a to a user's current actions. Peev ([0024]; " According to some embodiments, machine learning algorithms or similar techniques may be employed to detect user actions following presentation of insights (e.g., particular columns being changed or modified, specific insights being kept while others deleted, etc.) and learn from those actions. The learning mechanism may then be used to adjust future recognition and insight presentation operations.", [0030]; "FIG. 3 illustrates presentation of an example chart based data visualization based on automatic recognition and determination of insights into tabular data." The learning mechanism using insights to adjust future recognition and insight presentation operations is being considered as several iterations of permutations.)

Regarding Claim 7, Peev teaches
The system for automating data science of claim 1, further comprising: at least one step for reviewing the Analytic Domain mappings' state, resolving a Peev ([0022]; "According to some embodiments, the underlying data 102 may first be analyzed to identify user's data (i.e., data sets within the overall data that are of interest to the user). Type of data, context of data processing, user preferences, user permissions, structure of the data, and similar factors may be taken into account in this initial analysis", [0023]; "The insights may then be presented to the user through visualizations such as chart 112 that are selected and configured to highlight the presented insight (e.g., pattern 114). The insights may also be presented through emphasis on raw data (e.g., highlighting, shading, or otherwise emphasizing particular data sets or subsets thereof on a spreadsheet) or data formatting suggestions (again on the spreadsheet)." In this case, the underlying data is being considered to be the same as the Analytic Domain's mapping state - see specification [0094]; "Domain Digestion can include processes performed after ingestion of data and metadata that acts to prepare sources for mapping to an Analytic Domain". ) 

Regarding Claim 8, Peev teaches
The system for automating data science of claim 1, further comprising: at least one step for analyzing the interactions generated by Auto-curious and developing metaperception machine learning models that combine Analytic Peev ([0033]; " In some embodiments, the user may be enabled to further explore the data and the insights by selecting available choices to change the visualization (or other presentation of the insight) parameters, switching to the underlying data, trying alternative scenarios based on the presented insight, and so on. The selections may be presented in various ways (e.g., a dropdown menu, a radial menu, a pop-up menu, direct action based on touch/gesture, etc.) on or outside the user interface. The selections may also be dynamically changeable depending on the underlying data, type of visualization, user preferences, and similar factors." In this case, interaction generated by Auto-curious is being considered to be the same as the user selecting available choices and trying alternative scenarios. )

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peev (US 20150039537 A1) and further in view of Hsaio (US 20170132277 A1).
Regarding Claim 2, Peev teaches the system for automating data science of Claim 1
	However, Peev does not teach the system for automating data science of Claim 1 further comprising: at least one step for a third-party user query for input.
	However, Hsiao teaches further comprising: at least one step for a third-party user query for input. Hsiao ([0184]; "As an example, data feeds and/or event updates may include, but are not limited to, Twitter® feeds, Facebook® updates or real-time updates received from one or more third party information sources and continuous data streams, which may include real-time events related to sensor data applications, financial tickers, network performance measuring tools (e.g., network monitoring and traffic management applications), clickstream analysis tools, automobile traffic monitoring, and the like.")
	Peev and Hsiao are analogous art as they are in the same field of automated data analysis. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Peev with Hsiao to include a third-party information query in order to extract data from multiple sources (Abstract). One of ordinary skill in the art would have been motivated to make this modification in order to allow a wider range of data for analysis. Hsiao ([0006]; “The present disclosure describes a data analysis system that enables users to perform complex data analyses based upon data from multiple data sources.”)
	
Regarding Claim 9, Peev teaches the system for automating data science of Claim 1
However, Peev does not teach the system for automating data science of Claim 1 further comprising: at least one step for applying the Analytic Domain suggestion models generated by Auto- curious integrating the APIs of external analytic engines and driving remote execution of machine learning tasks via an external application of an analytic event orchestrator.
However, Hsiao teaches at least one step for applying the Analytic Domain suggestion models generated by Auto- curious integrating the APIs of external analytic engines and driving remote execution of machine learning tasks via an external application of an analytic event orchestrator. Hsiao ([0012]; "For example, the data analysis system ,upon receiving information identifying a data source, may determine a set of metadata attributes for the data source. The data analysis system may then output the set of metadata attributes for the data source to the user." [0129]; "In certain embodiments, data analysis system 702 may use a JDBC APIs to execute the single source query and retrieve the associated metadata attributes. For example, the data analysis system may invoke JDBC APIs (e.g., ResultSetMetaData call) to get the metadata information (e.g., column names, column order) for the data obtained from each data source." In the specification [00116]; "Metaperception can be the process of using metaspace points derived from a history of user interactions customizing visual analytics in order to build and apply suggestion models for optimizing the likelihood of insight recognition by future user interactions." In this case, the metadata gathered by the data analysis system of the reference is being considered to be the same as the auto-curious suggestion model.)
Peev and Hsiao are analogous art as they are in the same field of automated data analysis. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Peev with Hsiao to include an external API in order to process metadata with combined queries for better metadata processiong (0074). One of ordinary skill in the art would have been motivated to make this modification in order to allow for better metadata analysis. Hsiao ([0074]; “JDBC APIs may also be used to introspect and determine the metadata attributes (e.g., columns, column names, column labels, etc.) associated with the result set.”)



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure listed below:

Hodel (US 20160098637 A1) discloses predictive operations based on incoming data that is processed
Bushmitch (US 20160092788 A1) discloses an adaptive learning system that is trained on two sets of performance and operational data and produces predictive assessment data

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE R SHAGNEA whose telephone number is (571)272-8997.  The examiner can normally be reached on Monday - Thursday 8am-5pm, 2nd Fridays 8am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CRS/Examiner, Art Unit 2126   
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126